Citation Nr: 0616994	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  02-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.  He died in January 1999.  The appellant is 
the veteran's mother. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In December 2002 the Board denied the claim but the appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2003 the Court vacated 
the December 2002 Board decision and remanded the matter for 
readjudication consistent with a Joint Motion for Remand.  
Then, in December 2003 the Board remanded the case for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Subsequently, in March 
2005 the Board again remanded the case to obtain a VA medical 
opinion. 

The case has now been returned for appellate consideration.  


FINDING OF FACT

The greater weight of the probative and competent evidence is 
that there was no carelessness, negligence, lack of proper 
skill or error in judgment on the part of VA health care 
providers who provided treatment prior to and after the time 
that the veteran's carcinoma was first diagnosed.  



CONCLUSION OF LAW

The requirements for DIC under the provisions of 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board's December 2002 decision included a discussion of 
the laws and regulations pertaining to the appellant's claim.  
Although the Court's July 2003 Order vacated the December 
2002 Board decision, that decision remains a matter of 
record, and was provided to the veteran.  

Despite the conclusion in the Joint Motion that there was 
insufficient VCAA compliance, the Board's recitation of the 
laws and regulations early in the decision was correct, as 
implicitly recognized in the Joint Motion by not having 
addressed that very matter.  As such, the appellant was 
informed of the evidence needed to substantiate her claim.  
38 U.S.C.A. § 5103.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   

In the present appeal, the VCAA notice did not cite the law 
and regulations governing nor describe the type of evidence 
necessary to establish an effective date for the benefit 
sought.  Despite this, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
This is because the Board concludes that the preponderance of 
the evidence is against the appellant's claim and, so, any 
question as to the effective date that could be assigned if 
the claim were granted is rendered moot.  

The VCAA notice should be provided before any initial 
unfavorable decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) ("Pelegrini II"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Here, the action appealed was in June 2000 prior to the VCAA.  
So, it was impossible to provide notice of the VCAA prior to 
the enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

In October 2000 the appellant requested a copy of the 
veteran's VA medical records and these were provided to her 
in December 2000.  

As to VA records, all VA records are on file and copies were 
provided to the appellant.  She has submitted duplicate 
copies of VA records, often with her own notations on those 
records and there are far too many such annotated records to 
record each handwritten annotation.  

A June 2001 RO letter to the appellant informed her of the 
enactment of the VCAA and that VA must make reasonable 
efforts to get evidence necessary to support her claim, e.g., 
medical records, employment records or records from other 
Federal agencies but that she had to provide enough 
information about the records for a request for them to be 
made.  Also, a medical opinion would be obtained if it was 
necessary to make a decision on her claim.  She was informed 
of the elements to substantiate a claim for service 
connection for the cause of the veteran's death due to a 
service related disability.  She was provided VA Form(s) 21-
4142, Authorization for Release of Information, by which she 
could provide such information and authorization to obtain 
the records.  

In April 2003 copies of the entire contents of the veteran's 
claim files were sent to the attorney representing the 
appellant in her appeal to the Court.  

Following the Joint Motion for Remand and the Court Order 
vacating the December 2002 Board decision, the appellant was 
notified by letter of September 2003 that the Board had 
received her case and that copies of the Joint Motion and 
Court Order were on file.  She was informed that she had the 
opportunity to submit additional argument or evidence and 
that if she submitted additional evidence she had the right 
to have it, along with the other evidence of record, 
considered by the RO and issuance of a Supplemental 
Statement of the Case (SSOC) or she could, in writing, waive 
that right.  

The case was remanded in December 2003 and it was noted that 
as to the:

"VCAA notice letter dated in June 2001.  That 
letter provided the standard for establishing a 
claim of service connection.  However, the 
appellant's claim is that of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151.  Thus, the 
veteran was not properly informed of the pertinent 
legal criteria associated with her claim.  Under 
these circumstances, it cannot be said that the 
appellant was adequately apprised of the specific 
types of evidence needed to substantiate her 
claim.  Moreover, the June 2001 letter did not 
discuss the division of responsibilities between 
VA and a claimant in developing a claim.  Such 
failure to describe VA's development activity must 
be regarded as insufficient notice under 
Quartuccio.

Also, VA treatment records of the veteran from 1996 through 
1997 at the VA Medical Center in Danville, Illinois, were to 
be requested.  

In March 2004 the VA Appeals Management Center (AMC) wrote 
the appellant and informed her that to substantiate her claim 
she needed to provide medical evidence that would show a 
reasonable probability that the condition that contributed to 
the veteran's death was caused by disease or injury that 
began during service.  She was told that VA would request 
medical records from any VA facility that treated the veteran 
but that she had to provide the location of the facility, the 
medical condition treated, and the approximate date of 
treatment.  Also, VA could request records from a private 
physician or facility and, so, she was requested to execute 
and return VA Form(s) 21-4142 for that purpose.  She was 
informed that VA was responsible for obtaining records from 
any Federal agency, including VA and the Social Security 
Administration (SSA).  Executed releases were needed for VA 
to obtain records from State or local governments, private 
doctors and hospitals, or former employers.  She was informed 
that the RO had requested treatment records for the period 
from 1996 to 1997 from the VA Medical Center in Danville, 
Illinois.  She was informed that it was her responsibility to 
ensure that VA had received all requested records that were 
not in the possession of a Federal department or agency.  

The appellant was further informed that to substantiate her 
claim the evidence had to show that the veteran had 
additional disability or death not the result of the 
veteran's willful misconduct and which resulted from a 
disease or injury, or aggravation of an existing disease or 
injury, as a result of training, hospitalization, medical, 
surgical treatment or examination.  She was further informed 
that VA fault had to be shown or an event not reasonably 
foreseeable but that compension was not payable for the 
necessary consequences of medical or surgical treatment or 
examination.  

In April 2004 the appellant provided executed VA Forms 21-
4142 to obtain VA medical records.  In one of the releases 
she stated that the records of a private physician, Dr. 
Schmidt, were with the VA records from Danville, Illinois. 

The appellant and her service representative were provided an 
August 2004 SSOC which notified them that VA records from St. 
Louis in January 1999, from Danville from July 1996 to 
February 1998, and from Indianapolis from February 1998 to 
January 1999 were on file.  

In September 2004 the RO provided the appellant with a copy 
of a statement by a VA physician.  

The appellant submitted a statement from a registered nurse 
who had reviewed clinical records provided by the appellant.  

In response, the Board remanded this case in March 2005 to 
obtain a medical opinion.  

In March 2005 the VA Appeals Management Center (AMC) wrote 
the appellant and informed her that VA would request medical 
records, employment records or records from other Federal 
agencies if she provided enough information so that they 
could be requested.  However, it was still her responsibility 
to support her claim with appropriate evidence.  VA was 
responsible for obtaining relevant records from any Federal 
agency, including the military, VA Medical Centers and 
private facilities where there had been VA authorized 
treatment, or SSA records.  A medical opinion would be 
requested if needed.  VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency, 
including records from State or local governments, private 
doctors and hospitals, or former employers.  She was informed 
that an opinion would be requested from a VA physician.  She 
was also informed that if evidence was not in her possession, 
she could provide enough information to allow VA to request 
it but VA could not pay a fee to obtain it.  

The appellant submitted copies of the veteran's service 
medical records (SMRs) and copies of records from the Schmidt 
Clinic.  In April 2005 she stated that the records also 
include records of the Crawford County Hospital.  

Multiple statements from the appellant, often with attached 
duplicate copies of VA records containing her handwritten 
annotations, were received as were statements from the 
veteran's sisters, expressing concern over alleged 
discrepancies and inconsistencies in VA clinical records.  

Also, received in July 2005 was a statement from C. F. 
asserting that there was gross VA negligence.  

In February 2006 the Board entered an Order granting a 60 day 
extension in which to submit additional evidence or argument.  

Additional evidence was then received, together with a waiver 
of initial consideration of that evidence by the RO. 

Thereafter, additional evidence was received consisting 
primarily of duplicate VA medical records containing the 
appellant's handwritten annotations.  Also received was 
general information from the National Cancer Institute 
concerning treatment of laryngeal cancer and a Fact Sheet 
from the National Cancer Institute addressing cigarette 
smoking and cancer.  

Further, although offered, the appellant declined her 
opportunity for a hearing to provide oral testimony in 
support of her claim.  

From the foregoing, it is concluded that VA has taken all 
appropriate steps to afford the appellant a meaningful 
opportunity to actively participate in the adjudication 
process.  In fact, she has done exactly that and is well 
aware that the dispositive matter in this case is one 
involving competent medical evidence as to VA fault in the 
treatment of the veteran.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected. 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358. A VA General Counsel Opinion held that under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributable to the VA's failure to 
diagnose and/or treat a preexisting condition when the VA 
provides treatment or an examination.  VAOPGCPREC 5-2001 
(Feb. 5, 2001).  For claims filed prior to January 1, 1997, a 
claimant is not required show fault or negligence in medical 
treatment.  Brown v. Gardner, 115 S. Ct. 552 (1994) (language 
of statute was plain and did not require a showing of fault).  
The appellant filed this claim following the veteran's death 
in January 1999, and therefore, must show some degree of 
fault or negligence in medical treatment or as was explained 
in the General Counsel Opinion, disability or death due to a 
preexisting condition when occurring as a result of VA 
treatment or examination only if a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).  

Several conditions govern the determination of whether any 
additional disability results from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1), (2).  Second, compensation is not payable for 
necessary consequences or medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.353(c)(3).  

Background

VA medical records dated in 1996 and 1997 contain no evidence 
of complaints, clinical findings, or diagnoses of squamous 
cell carcinoma.  

In November 1996 the veteran was concerned that he might have 
contracted meningitis from a brother who recently died of 
that disease.  At that time, he had no acute symptoms, was 
afebrile, had no headache, neck pain or illness.  In February 
1997 he was seen at a nutrition clinic and reported that he 
had probably gained weight, but that he had been trying to 
lose weight.  In January 1998 he reported that he had been 
sick and that his illness started out with some kind of 
bronchitis that had persisted for six months.  He reported 
that his throat was swollen up, that he had been not eating 
much, and that he had lost weight.  In February 1998, he 
underwent a fine needle biopsy of a right neck mass.  The 
postoperative diagnosis was metastatic tumor of the right 
neck lymph node.  

A discharge summary of VA hospitalization in February 1998 
reflects that the veteran had been transferred to the 
Indianapolis VA Medical Center (VAMC) from the Danville VAMC 
for an airway obstruction.  A right neck mass had been 
identified that was positive for squamous cell carcinoma.  He 
stated that he initially began having symptoms approximately 
one year prior to admission and that in the last month he had 
developed the right neck mass and had had increasing 
difficulty breathing and swallowing.  During the 
hospitalization he underwent a direct laryngoscopy and 
biopsy, and an esophagoscopy.  The discharge diagnosis was 
squamous cell carcinoma of the supraglottis. 

During March 1998 VA hospitalization the veteran underwent a 
total laryngectomy with radical neck dissection and left 
modified radical dissection and partial glossectomy.  He was 
hospitalized briefly on two occasions in April 1998 for 
treatment of his carcinoma.  A second April 1998 VA discharge 
summary records that when he was initially evaluated and 
diagnosed with squamous cell carcinoma he was found to have 
extensive disease with tumors in the supraglottic area, 
including the vocal cord and the base of the tongue with 
multiple lymph nodes involved.  No complaints pertaining to 
his shoulder were noted.  

During VA hospitalization from April to June 1998 the veteran 
had difficulty with abduction of his left shoulder as a 
result of strapping and positioning during the radiation 
therapy treatment.  He was seen for physical therapy of the 
arm.  During VA hospitalization in August and September 1998 
he had a four month history of left shoulder pain.  The 
relevant discharge diagnosis was stage IV laryngeal 
carcinoma, status post radical neck dissections, status post 
radiation therapy with newly diagnosed metastasis to the left 
shoulder and left hip.  He underwent VA hospitalization in 
November and again in December 1998 as well as in January 
1999.  

A December 1998 VA Consultation Letter reflects that the 
veteran's diagnosis was metastatic laryngeal carcinoma.  He 
had had several courses of radiotherapy treatment.  About a 
week ago, he began to notice loss of strength and sensation 
in his lower extremities.  A CT scan was equivocal for spinal 
cord compression.  An MRI demonstrated spinal cord 
compression at the T3 thoracic vertebral body with 
significant vertebral body collapse.  

The veteran's death certificate reflects that he died on 
January [redacted], 1999, at age 50, due to laryngeal carcinoma with 
bone metastasis and that the approximate interval between 
onset and death was 11 months.  No autopsy was performed.  

A January 1999 statement from a VA physician reflects that he 
had reviewed the entire claims file and concluded that it was 
as least as likely as not that the cause of the veteran's 
death was laryngeal carcinoma with bone metastasis and that 
the treatment received by the veteran did not directly cause 
or hasten his eventual death.  This was shown by a December 
1998 spinal MRI which was suggestive of metastasis at the 
level of T3 and T10 vertebral bodies, and the metastasis in 
the right upper lobe of the lung with T3 compression fracture 
with old compression and T9 cord compression fracture from 
metastasis resulting in paraplegia.  

A VA letter in November 1999 to a Member of the United States 
House of Representatives responded to concerns the appellant 
had regarding her son's VA care.  It was noted that a 
significant amount of time had been spent reviewing the 
clinical and nursing care given the veteran and the discharge 
planning provided.  It was noted that the veteran continued 
experiencing rapid progression of his cancer.  Many of the 
symptoms he complained of were often the result of the 
treatment process, such as the shoulder pain, and X-rays 
failed to detect anything further.  Because of continued 
complaints of pain further testing was performed which 
confirmed the presence of metastatic disease in multiple 
sites.  His weakness in his lower extremities and later 
paraplegia were reviewed by both neurosurgery and oncology 
and neither felt they had anything to offer for palliation.  
He had received re-irradiation as a possibility of some 
relief, but clinical improvement was not expected. 

The letter also addressed the appellant's concern over a 
number of nursing issues and conceded that communication 
between the staff and the appellant was not always clear and 
complete, and from her perspective, sometimes inappropriate.  
It was noted that both heel and coccyx skin problems were 
identified in the medical records and that appropriate 
treatment protocols were put in place with wound care and 
special mattresses and heel relief waffle boots provided.  It 
is conceded that nursing documentation of the veteran's skin 
care was sketchy and incomplete, and there was some 
indication that it took more time than reasonable to identify 
the skin breakdowns.  It was noted that the veteran often 
resisted the amount of turning and repositioning needed to 
reduce risk.  While these wounds would have caused the 
veteran additional discomfort, they would not have 
contributed to, or sped up his ultimate death.  The letter 
also reviewed discharge planning and transportation following 
the hospital admission.  The letter concluded with an apology 
that the appellant's experiences with VA care were not up to 
the expectations and standards and that the veteran did not 
receive the support that the health care system should have 
provided.  

The appellant submitted a statement from a registered nurse 
which reflects that the registered nurse reviewed the 
veteran's medical records provided by the appellant and 
concluded that 5 to 8 months of suffering which the veteran 
endured could have been relieved sooner and better with an 
earlier diagnosis.  

In May 2005 a VA physician reviewed the claim files which 
indicated to the physician that the appellant had made 
handwritten notes on copies of documents in the claim files 
which expressed her differences with the statements or had a 
different opinion.  

The VA physician indicted that it appeared that three issues 
appeared to be pertinent to the DIC claim.  Possible delay in 
diagnosis, delay in diagnosis of metastatic disease to the 
left shoulder, and the presence of a large bedsore on the 
veteran's lumbosacral spine.  All other issues were related 
to administrative problems within VA system and criticism of 
the attitude of the caregivers.  A review of the claim files 
showed that on several occasions such issues had been noted 
by the appropriate adminstrators for future correction.  

It was appropriate to quote some statistics regarding the 
delay in diagnosis of cancer of the hypopharynx, which, in 
this case, had been called supraglottic cancer.  The American 
College of Surgeons performed a survey of 2939 cases of 
cancer of the hypopharynx from 567 acute care hospitals.  Out 
of the 2939 cases only 14 percent were diagnosed in the early 
stages, Stage I and Stage II.  The rest of the 86 percent of 
cases were diagnosed in late stages, Stage III and Stage IV.  
It was stated that cancer of the hypopharynx, including 
supraglottic cancer, carry the worst prognosis of all head 
and neck cancers.  Unfortunately, at the time of the 
diagnosis, this veteran was in the 86 percent of cases and 
not in the 14 percent of cases.  

The veteran's left shoulder was X-rayed on May 31, 1998, and 
the reporting radiologist's impression was "probable old 
fracture of the humeral head.  Degenerative changes of 
glenohumeral joint.  Prominent calcification in the rotator 
cuff."  If there had been cancer in the humeral head at that 
time the radiologist would have reported it.  What was 
described in this report was more than sufficient to explain 
the chronic pain in the veteran's shoulder.  In clinical 
practice, such changes in a shoulder were always accompanied 
by considerable pain.  The veteran was regularly treated with 
analgesics.  On August 21, 1998, evidence of metastatic 
cancer was found in biopsy material from the left shoulder.  
By that time, metastatic disease was also present in other 
locations in the veteran's body.  There was an "average" 
interval of time between the veteran's initial surgery and 
the appearance of metastatic disease in distant locations.  
Jumping to the conclusion that cancer was present in the left 
shoulder at the time of the previous X-rays, and was missed, 
would appear to be unwarranted.  

The appellant had stated that the veteran always had a large 
lump in his lumbosacral area with a black central spot.  She 
stated that the lump changed into a "bedsore" and she 
blamed an unrecorded fall or injury to the "lump" for the 
subsequent development of the bedsore.  Indeed, she provided 
a classic description of a sebaceous cyst.  In retrospect, 
the cyst became infected when the veteran was on his back for 
a prolonged period of time, secondary to paraplegia.  The 
infected area subsequently developed into a bedsore.  There 
is no evidence that the veteran had a rampant infection of 
the bedsore and died of septicemia.  

After reading the claim files, the VA physician felt profound 
sympathy for the appellant but there was no evidence that the 
veteran's demise was accelerated by carelessness, negligence, 
lack of proper skill, error in judgment, additional 
disability resulting from an event not reasonably foreseeable 
or any other instances of VA fault in furnishing treatment.  
There was also no evidence that the veteran endured undue 
suffering secondary to any of the above stated reasons.  
Unfortunately, the veteran had a disease in which some delay 
in diagnosis was inherent and which statistically carried a 
poor prognosis.  His diagnosis was squamous cell carcinoma of 
the supraglottic region with widespread metastasis.  

In a July 2005 statement from C. F., a former employee at a 
private dental clinic, it was reported that she had reviewed 
the veteran's medical records.  After summarizing the 
records, she stated that the veteran had been misdiagnosed 
with rheumatism, rather than cancer, and that this was gross 
VA negligence.  

Analysis

Essentially, the appellant asserts that treating VA medical 
personnel did not provide appropriate and timely care and 
treatment, particularly in not diagnosing his fatal cancer 
sooner, and that this led to his death.  She relates that her 
son's complaints of shoulder pain were ignored and not 
investigated until X-rays revealed cancer and that in 
December 1998 he was dropped on the floor by a nurse causing 
a wound in the area of his tailbone which developed into 
gangrene and caused or contributed to his early death.  

It is unclear exactly what records were reviewed by the 
registered nurse who opined that the veteran's several months 
of suffering could have been relieved sooner and better with 
an earlier diagnosis.  However, that statement does not state 
that there was any VA fault.  Moreover, to the extent that 
the statement implies that there was VA fault, this is 
overweighed by the statement of the VA physician that 
reviewed the entire claim file and rendered a more extensive 
and logically explained opinion after having first reviewed 
past medical studies.  

With respect to the opinion rendered by C. F., it must be 
concluded that as a former employee of a dental clinic she 
does not have the medical education, training, and expertise 
to render an opinion as to matters relating to general 
medicine and, particularly, to the diagnosis and treatment of 
cancer.  Accordingly, her opinion can be given no probative 
value.  

The Board has the responsibility of weighing the evidence - 
including the medical evidence, for purposes of determining 
where to give credit and where to withhold the same.  See 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

At the same time, the Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).   

This responsibility is more difficult when medical opinions 
diverge.  

Because the registered nurse only indicated that there was a 
general relationship between the veteran's suffering and 
there not having been an earlier diagnosis of cancer, and the 
VA physician rendered an opinion that was more specific in 
describing the actual effects or mechanism of spread of the 
veteran's fatal cancer, the Board finds the opinion of the 
VA physician to be more persuasive.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also 
VAOPGCPREC 20-95 (July 14, 1995).  

Also, the information from the National Cancer Institute is 
only general in nature and is not shown to have any 
particular bearing on the facts at hand.  

So, because the VA physician's opinion is against the claim, 
the claim must be denied.  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
And entitlement to DIC under 38 U.S.C.A. § 1151 is not 
warranted.  


ORDER

The claim for DIC under 38 U.S.C.A. § 1151 is denied.  




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


